                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              3:13-cr-00293-MOC-2

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                         ORDER
GLENTAVIS McCOREY,                     )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on Defendant’s pro se Motion for Early Parole

Termination. (Doc. No. 231).

                                       ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to Defendant’s motion.



                                            Signed: April 20, 2021




        Case 3:13-cr-00293-MOC Document 232 Filed 04/21/21 Page 1 of 1
